The court properly denied appellant’s motion to suppress his statement to the police. The totality of the circumstances establishes that the statement was voluntarily made (see Arizona v Fulminante, 499 US 279, 285-288 [1991]; People v Anderson, 42 NY2d 35, 38-39 [1977]). There is no evidence that appellant had any mental impairment that would affect his ability to understand Miranda warnings. Appellant turned 16 years of age between the incident and the interrogation; therefore, the special statutory procedures for juvenile interrogations were not required (see Family Court Act § 305.2 [2]; Matter of Christopher QQ., 40 AD3d 1183 [2007]).
The fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. Concur — Tom, J.E, Catterson, DeGrasse, Richter and ManzanetDaniels, JJ.